Citation Nr: 1136932	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1973 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Portland, Oregon.  A transcript of the hearing is in the claims file.  


FINDINGS OF FACT

1.  The record contains competent medical and lay evidence of a psychiatric disorder during service (diagnosed as depression and anxiety), and of continuity of symptomatology thereafter; and the Veteran's current psychiatric disorder, diagnosed as dysthymic disorder, is linked by competent medical evidence to the disorder that was diagnosed and treated in service.

2.  The Veteran's Vietnam era service was entirely stateside; he did not serve in a warzone; and he does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed variously as anxiety, depression, and dysthymic disorder, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  PTSD was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of a letter dated in April 2006.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letter included notice of how VA determines disability ratings and effective dates.  The Veteran was also provided a posttraumatic stress disorder questionnaire asking for information or evidence about any in-service stressor.

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case the RO has obtained service treatment records (STRs) and service personnel records, and they are in the claims file.  Private treatment records have also been obtained, and are in the claims file.  In addition, the Veteran was accorded a VA Compensation and Pension (C&P) psychiatric examination in January 2009, and testified before the undersigned Veterans Law Judge regarding his claim for service connection in 2011.

The Board has reviewed the psychiatric examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and complaints; and conducted a thorough mental evaluation.  The examiner also provided a detailed rationale for the diagnoses he rendered and the opinions he proffered regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds this evidence to be sufficient for a decision in this matter.  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Facts

The Veteran seeks service connection for a current psychiatric disorder that he relates to service.

A psychiatric disorder was not detected during examination or noted on the report of the Veteran's enlistment examination, but numerous STRs dated in 1976 confirm that the Veteran received ongoing treatment, including psychotropic medications and counseling, for anxiety and depression.  

In January 2009 the Veteran was accorded a VA Compensation and Pension (C&P) psychiatric examination.  During the examination he reported that he had been sexually, mentally, and physically abused by his mother, and had been held back in the 5th grade due to disciplinary problems and truancy.  He recalled having emotional distress prior to his teen years.  He said that he began drinking at age 14, and was drinking heavily by age 23, but denied a history of delirium tremens, seizures, or hallucinations.  The examiner noted that the Veteran had no combat or foreign service.  He also noted that the Veteran first began receiving treatment for depression while in service in 1976.  Mental examination found the Veteran to be cooperative, friendly, relaxed, attentive, and oriented to person, place, and time.  Memory was normal, but speech was dysarthritic and difficult to understand due to a stroke.  Affect was blunted and mood was anxious and dysphoric.  Thought processes and content were unremarkable, and the Veteran denied any delusions or hallucinations, or suicidal or homicidal ideation.  Axis I diagnosis was dysthymic disorder; cannabis dependence continuous; amphetamine dependence, reported in remission; and alcohol dependence, reported in remission.  According to the examiner, the Veteran's dysthymic disorder was not caused by service, but did worsen during military service.  He added that the disorder has persisted since military service without significant periods of remission, and averred that the Veteran's addictions did not cause his psychiatric disorder.  

During his March 2011 Board hearing the Veteran stressed that his appeal was for an acquired psychiatric disorder whatever the diagnosis, as he had attempted to show in his claim for service connection.  

Principles of Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy or the stressor is related to fear of hostile military or terrorist activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  Otherwise, the record must contain credible supporting evidence that the alleged in-service stressor actually occurred, and the veteran's statements alone are not sufficient to establish the occurrence of the claimed in-service stressors.  Id.

Analysis

Preliminarily, the Board notes that it has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In addition, as noted above, the Veteran stressed during his hearing that his appeal is for service connection for an acquired psychiatric disorder, whatever the diagnosis.  In accordance with Clemons v. Shinseki, the Board will consider the Veteran's claim for service connection accordingly.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  


	(CONTINUED ON NEXT PAGE)


Acquired psychiatric disorder other than PTSD

In determining whether a current psychiatric disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  

The report of the Veteran's enlistment examination contains no mention of a psychiatric disorder, and none was reported by the Veteran.  Accordingly, since a psychiatric disorder was not "noted" upon the Veteran's entrance to service, the presumption of soundness attaches and VA bears the burden of meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

The record contains no evidence of a clinically diagnosed psychiatric disorder prior to the Veteran's entry into service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  In fact, there is no confirmed finding of a psychiatric disorder until some three years into the Veteran's service.  In this regard the Board notes that while a C&P examiner avers that the Veteran's psychiatric disorder was not "caused by" service, he did not say that the disorder did not begin in service.  The Board is consequently unable to find, by clear and unmistakable evidence, that the Veteran had a confirmed psychiatric disorder prior to service.  Colvin, 1 Vet. App. at 175.  The presumption of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board will therefore consider whether service connection for an acquired psychiatric disorder is warranted.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

STRs chronicle prolonged treatment, including psychotropic medications and counseling, for psychiatric symptomatology that first manifest during the Veteran's third year of active duty service.  The Board accordingly finds that there is credible lay and medical evidence of the incurrence of an acquired psychiatric disorder during service.  

Additionally, according to a C&P examiner, these symptoms, diagnosed during service as depression and anxiety, have been persistent, without remission, since their manifestation in-service; and there is no evidence to contradict or otherwise question the validity of this conclusion.  The Board accordingly finds this to be competent medical evidence of continuity of symptomatology after service.   

Moreover, the C&P examiner avers that the Veteran's current symptomatology are consistent with those complained of during service and, again, there is no competent medical evidence to contradict or otherwise question the validity of this conclusion.  Accordingly, as there is competent medical evidence of incurrence during service and continuity of symptomatology thereafter, along with uncontroverted medical evidence of a nexus between in service symptoms (diagnosed at that time as depression and anxiety) and current symptomatology (diagnosed as dysthymic disorder), the Board finds that service connection for an acquired psychiatric disorder, presently diagnosed as dysthymic disorder, is warranted.  38 C.F.R. § 3.303.  

PTSD

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in-service

The record contains no evidence of any complaints, diagnosis, or treatment for PTSD during service.  The preponderance of the evidence is accordingly against the claim of service connection on a direct basis.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same).

The Board notes that while the Veteran served during a period of war, he did not service in a combat zone as his service was entirely stateside, so the provisions of 38 C.F.R. § 3.304(2) through (4), as well as 38 U.S.C.A. § 1154(b), are not applicable in this case.  

As the preponderance of the evidence is against the claim under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service), service connection on a direct basis for PTSD, is not established and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology
38 C.F.R. § 3.303(d) - initial diagnosis after service

As for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran does not have a diagnosis of PTSD.  The Board does, however, note that under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, where there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  

PTSD is not a simple medical condition, such as a broken leg, because the condition cannot be identified through the senses alone.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that PTSD is not a simple medical condition that a lay person is competent to identify.

As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation, and to the extent the Veteran statements are offered as evidence of a diagnosis or of medical causation, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim.  Competent medical evidence is thus required for an opinion on medical causation in this matter.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  8 C.F.R. § 3.159.  Where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.  

Competent medical evidence does not reflect a diagnosis of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Accordingly, service connection for PTSD is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed during service as anxiety, depression, and presently diagnosed as dysthymic disorder, is granted.  

Service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


